Opinion issued November 8, 2022




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-22-00736-CV
                            ———————————
                     IN RE GEORGE M. BISHOP, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      George M. Bishop, acting pro se, has filed a petition for writ of mandamus

challenging the district court’s dismissal of Bishop’s appeal of an associate judge’s

summary judgment order in the underlying case.1 We deny the petition.

                                  PER CURIAM

Panel consists of Justices Goodman, Countiss, and Farris.


1
      The underlying case is T.H. Trust v. Robert G. Pate and Judy K. Pate, cause number
      17-dcv-243655, pending in the 434th District Court of Fort Bend County, Texas,
      the Honorable J. Christian Becerra presiding.